Exhibit 10.2

 

IMAGEWARE SYSTEMS, INC.

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is made and entered into effective
as of                       , 2005 (the “Effective Date”), by and between
Mr. Wayne Wetherell (the “Executive”) and ImageWare Systems, Inc., a California
corporation (the “Company”).

 

R E C I T A L S

 

A.            WHEREAS, Executive is currently employed by the Company as its
Senior Vice President Administration, Chief Financial Officer and Corporate
Secretary and has made and is expected to continue to make major contributions
to the short- and long-term profitability, growth and financial strength of the
Company;

 

B.            WHEREAS, the Company wishes to provide this Agreement in
recognition of the unique and extraordinary past contributions of Executive and
as additional inducement for the Executive to remain in the ongoing employ of
the Company;

 

C.            WHEREAS, the Board believes that it is in the best interests of
the Company and its shareholders to provide the Executive with an incentive to
continue his employment and to maximize the value of the Company in the future
for the benefit of its shareholders; and

 

D.            WHEREAS, in order to provide the Executive with enhanced financial
security and sufficient encouragement to remain with the Company, the Board
believes that it is imperative to provide the Executive with certain employment
terms and severance benefits.

 

AGREEMENT

 

In consideration of the mutual covenants herein contained and the continued
employment of Executive by the Company, the parties agree as follows:

 


1.          DEFINITION OF TERMS.  THE FOLLOWING TERMS REFERRED TO IN THIS
AGREEMENT SHALL HAVE THE FOLLOWING MEANINGS:


 


(A)   BASE SALARY.  “BASE SALARY” SHALL HAVE THE MEANING SET FORTH IN EXHIBIT A.


 


(B)   CAL-COBRA.  “CAL-COBRA” MEANS THE CALIFORNIA CONTINUATION BENEFITS
REPLACEMENT ACT.


 


(C)   CAUSE.  “CAUSE” SHALL MEAN ANY OF THE FOLLOWING: (I) THE COMMISSION OF AN
ACT OF FRAUD, EMBEZZLEMENT OR MATERIAL DISHONESTY WHICH IS INTENDED TO RESULT IN
SUBSTANTIAL PERSONAL ENRICHMENT OF THE EXECUTIVE IN CONNECTION WITH EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY; (II) EXECUTIVE’S CONVICTION OF, OR PLEA OF NOLO
CONTENDERE TO A CRIME CONSTITUTING A FELONY (OTHER THAN TRAFFIC-RELATED
OFFENSES); (III) EXECUTIVE’S GROSS NEGLIGENCE THAT IS MATERIALLY INJURIOUS TO
THE

 

--------------------------------------------------------------------------------


 


COMPANY; (IV) A WILLFUL MATERIAL BREACH OF THE EXECUTIVE’S PROPRIETARY
INFORMATION AGREEMENT THAT IS MATERIALLY INJURIOUS TO THE COMPANY;
(V) EXECUTIVE’S (1) WILLFUL AND MATERIAL FAILURE TO PERFORM HIS DUTIES AS AN
OFFICER OR EMPLOYEE OF THE COMPANY, AND (2) FAILURE TO “CURE” ANY SUCH FAILURE
WITHIN THIRTY (30) DAYS AFTER RECEIPT OF WRITTEN NOTICE FROM THE COMPANY
DELINEATING THE SPECIFIC ACTS THAT CONSTITUTED SUCH FAILURE AND THE SPECIFIC
ACTIONS NECESSARY, IF ANY, TO “CURE” SUCH FAILURE; OR (VI) A WILLFUL VIOLATION
OF A MATERIAL COMPANY POLICY, INCLUDING INSIDER TRADING THAT IS MATERIALLY
INJURIOUS TO THE COMPANY.


 


(D)   CHANGE OF CONTROL.  “CHANGE OF CONTROL” SHALL MEAN THE OCCURRENCE OF ANY
OF THE FOLLOWING EVENTS:


 


(I)    THE DATE ON WHICH ANY “PERSON” (AS SUCH TERM IS USED IN SECTIONS
13(D) AND 14(D) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE
“EXCHANGE ACT”)) OBTAINS “BENEFICIAL OWNERSHIP” (AS DEFINED IN RULE 13D-3 OF THE
EXCHANGE ACT) OR A PECUNIARY INTEREST IN FIFTY PERCENT (50%) OR MORE OF THE
COMBINED VOTING POWER OF THE COMPANY’S THEN OUTSTANDING SECURITIES (“VOTING
STOCK”);


 


(II)   THE CONSUMMATION OF A MERGER, CONSOLIDATION, REORGANIZATION, OR SIMILAR
TRANSACTION OTHER THAN A TRANSACTION: (1) IN WHICH SUBSTANTIALLY ALL OF THE
HOLDERS OF THE COMPANY’S VOTING STOCK HOLD OR RECEIVE DIRECTLY OR INDIRECTLY
FIFTY PERCENT (50%) OR MORE OF THE VOTING STOCK OF THE RESULTING ENTITY OR A
PARENT COMPANY THEREOF, IN SUBSTANTIALLY THE SAME PROPORTIONS AS THEIR OWNERSHIP
OF THE COMPANY IMMEDIATELY PRIOR TO THE TRANSACTION; OR (2) IN WHICH THE HOLDERS
OF THE COMPANY’S CAPITAL STOCK IMMEDIATELY BEFORE SUCH TRANSACTION WILL,
IMMEDIATELY AFTER SUCH TRANSACTION, HOLD AS A GROUP ON A FULLY DILUTED BASIS THE
ABILITY TO ELECT AT LEAST A MAJORITY OF THE DIRECTORS OF THE SURVIVING
CORPORATION (OR A PARENT COMPANY);


 


(III)  THERE IS CONSUMMATED A SALE, LEASE, EXCLUSIVE LICENSE, OR OTHER
DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE CONSOLIDATED ASSETS OF THE
COMPANY AND ITS SUBSIDIARIES, OTHER THAN A SALE, LEASE, LICENSE, OR OTHER
DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE CONSOLIDATED ASSETS OF THE
COMPANY AND ITS SUBSIDIARIES TO AN ENTITY, FIFTY PERCENT (50%) OR MORE OF THE
COMBINED VOTING POWER OF THE VOTING SECURITIES OF WHICH ARE OWNED BY
STOCKHOLDERS OF THE COMPANY IN SUBSTANTIALLY THE SAME PROPORTIONS AS THEIR
OWNERSHIP OF THE COMPANY IMMEDIATELY PRIOR TO SUCH SALE, LEASE, LICENSE, OR
OTHER DISPOSITION; OR


 


(IV)  INDIVIDUALS WHO, ON THE DATE THIS PLAN IS ADOPTED BY THE BOARD, ARE
DIRECTORS (THE “INCUMBENT BOARD”) CEASE FOR ANY REASON TO CONSTITUTE AT LEAST A
MAJORITY OF THE DIRECTORS; PROVIDED, HOWEVER, THAT IF THE APPOINTMENT OR
ELECTION (OR NOMINATION FOR ELECTION) OF ANY NEW DIRECTOR WAS APPROVED OR
RECOMMENDED BY A MAJORITY VOTE OF THE MEMBERS OF THE INCUMBENT BOARD THEN STILL
IN OFFICE, SUCH NEW MEMBER SHALL, FOR PURPOSES OF THIS PLAN, BE CONSIDERED AS A
MEMBER OF THE INCUMBENT BOARD.


 


(E)   COBRA.  “COBRA” MEANS THE CONSOLIDATED OMNIBUS BUDGET RECONCILIATION ACT
OF 1985, AS AMENDED.


 


(F)    CODE.  “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.

 

2

--------------------------------------------------------------------------------


 


(G)   DISABILITY. “DISABILITY” MEANS A PHYSICAL OR MENTAL CONDITION OF EXECUTIVE
THAT, IN THE GOOD FAITH JUDGMENT OF THE BOARD OF DIRECTORS OF THE COMPANY, BASED
UPON CERTIFICATION BY A LICENSED PHYSICIAN REASONABLY ACCEPTABLE TO EXECUTIVE,
OR EXECUTIVE’S REPRESENTATIVE, AND THE COMPANY, (I) PREVENTS EXECUTIVE FROM
BEING ABLE TO SUBSTANTIALLY PERFORM SERVICES REQUIRED BY HIS OR HER POSITION
WITH THE COMPANY, (II) HAS CONTINUED FOR A PERIOD OF AT LEAST SIX (6) MONTHS
DURING ANY PERIOD OF TWELVE (12) CONSECUTIVE MONTHS, AND (III) IS EXPECTED TO
CONTINUE.


 


(H)   INVOLUNTARY TERMINATION.  “INVOLUNTARY TERMINATION” SHALL MEAN WITHOUT THE
EXECUTIVE’S EXPRESS WRITTEN CONSENT ANY OF THE FOLLOWING, (I) A SIGNIFICANT
REDUCTION OF THE EXECUTIVE’S DUTIES, POSITION OR RESPONSIBILITIES RELATIVE TO
THE EXECUTIVE’S DUTIES, POSITION OR RESPONSIBILITIES IN EFFECT IMMEDIATELY PRIOR
TO SUCH REDUCTION, OR THE REMOVAL OF THE EXECUTIVE FROM SUCH POSITION, DUTIES
AND RESPONSIBILITIES; (II) A SUBSTANTIAL REDUCTION OF THE FACILITIES AND
PERQUISITES (INCLUDING, BUT NOT LIMITED TO, OFFICE SPACE AND LOCATION) AVAILABLE
TO THE EXECUTIVE IMMEDIATELY PRIOR TO SUCH REDUCTION, EXCLUDING SIMILAR
REDUCTIONS APPLICABLE TO THE ENTIRE EXECUTIVE STAFF; (III) A REDUCTION BY THE
COMPANY OF THE EXECUTIVE’S BASE SALARY AS IN EFFECT IMMEDIATELY PRIOR TO SUCH
REDUCTION; (IV) A MATERIAL REDUCTION BY THE COMPANY IN THE KIND OR LEVEL OF
EMPLOYEE BENEFITS TO WHICH THE EXECUTIVE IS ENTITLED IMMEDIATELY PRIOR TO SUCH
REDUCTION WITH THE RESULT THAT THE EXECUTIVE’S OVERALL BENEFITS PACKAGE IS
SIGNIFICANTLY REDUCED; (V) WITHOUT EXECUTIVE’S WRITTEN CONSENT, THE RELOCATION
OF THE EXECUTIVE TO A FACILITY OR A LOCATION MORE THAN TWENTY-FIVE (25) MILES
FROM THE COMPANY’S THEN CURRENT LOCATION; (VI) A MATERIAL BREACH BY THE COMPANY
OF THIS AGREEMENT OR ANY OTHER MATERIAL AGREEMENT OF THE COMPANY THAT IS NOT
CORRECTED WITHIN FIFTEEN (15) DAYS AFTER WRITTEN NOTICE FROM THE EXECUTIVE;
(VII) ANY TERMINATION OF THE EXECUTIVE BY THE COMPANY WHICH IS NOT EFFECTED FOR
CAUSE OR ANY PURPORTED TERMINATION OF THE EXECUTIVE BY THE COMPANY WHICH IS
EFFECTED FOR CAUSE BUT FOR WHICH THE GROUNDS RELIED UPON ARE NOT VALID; OR
(VIII) THE FAILURE OF THE COMPANY TO OBTAIN THE ASSUMPTION OF THIS AGREEMENT BY
ANY SUCCESSORS CONTEMPLATED IN SECTION 7 BELOW.


 


(I)    SEVERANCE BENEFITS.  “SEVERANCE BENEFITS” SHALL MEAN THOSE BENEFITS WHICH
EXECUTIVE IS ENTITLED TO RECEIVE UPON THE INVOLUNTARY TERMINATION OF EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY AS SET FORTH UNDER SECTION 5.


 


(J)    TERMINATION DATE.  “TERMINATION DATE” SHALL MEAN THE EFFECTIVE DATE OF
ANY NOTICE OF TERMINATION DELIVERED BY ONE PARTY TO THE OTHER HEREUNDER.


 


2.          TERM OF AGREEMENT.  THE TERM OF THIS AGREEMENT (THE “TERM”) SHALL
COMMENCE ON THE EFFECTIVE DATE AND SHALL CONTINUE UNTIL THE THIRD ANNIVERSARY OF
THE EFFECTIVE DATE; PROVIDED, HOWEVER, THAT (I) IF THE PAYMENT OF SEVERANCE
BENEFITS HAS BEEN TRIGGERED PURSUANT TO THIS AGREEMENT, THE TERM SHALL EXPIRE ON
THE DATE THAT ALL OBLIGATIONS OF THE PARTIES HERETO UNDER THIS AGREEMENT HAVE
BEEN SATISFIED; (II) IF A CHANGE OF CONTROL HAS OCCURRED, THE TERM SHALL NOT
EXPIRE UNTIL THE LATER OF (A) THE THIRD ANNIVERSARY OF THE EFFECTIVE DATE, OR
(B) THE LAST DAY OF THE THIRTEENTH (13TH) MONTH FOLLOWING THE CLOSE OF A CHANGE
OF CONTROL (UNLESS SEVERANCE BENEFITS ARE TRIGGERED PRIOR TO SUCH TIME) OR
(III) IF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY IS TERMINATED BY THE COMPANY
FOR CAUSE OR EXECUTIVE VOLUNTARILY TERMINATES EMPLOYMENT AND SUCH TERMINATION

 

3

--------------------------------------------------------------------------------


 


DOES NOT QUALIFY AS AN INVOLUNTARY TERMINATION, THEN THE TERM SHALL EXPIRE AS OF
THE DATE OF SUCH TERMINATION.


 


3.          AT-WILL EMPLOYMENT.  NOTHING IN THIS AGREEMENT ALTERS THE AT-WILL
NATURE OF EXECUTIVE’S EMPLOYMENT.  EITHER THE COMPANY OR THE EXECUTIVE CAN
TERMINATE THE EMPLOYMENT RELATIONSHIP AT ANY TIME, WITH OR WITHOUT CAUSE AND
WITH OR WITHOUT ADVANCE NOTICE.  THIS AT-WILL EMPLOYMENT RELATIONSHIP CAN ONLY
BE MODIFIED IN A WRITING SIGNED BY EXECUTIVE AND A DULY AUTHORIZED COMPANY
REPRESENTATIVE.

 


4.          EMPLOYMENT COMPENSATION AND BENEFITS.  DURING THE TERM OF THIS
AGREEMENT, EXECUTIVE SHALL RECEIVE THE BENEFITS SET FORTH IN EXHIBIT A, ATTACHED
HERETO AND INCORPORATED BY REFERENCE HEREIN.


 


5.          SEVERANCE BENEFITS.


 


(A)   INVOLUNTARY TERMINATION OF EMPLOYMENT.  SUBJECT TO SECTION 5(B) BELOW, AND
IN EXCHANGE FOR EXECUTING THE STANDARD COMPANY RELEASE ATTACHED HERETO AS
EXHIBIT B (AND SPECIFICALLY EXCLUDING CLAIMS FOR CONTRACTUAL OR STATUTORY
INDEMNIFICATION TO THE FULLEST EXTENT ALLOWABLE BY LAW OR CONTRACT), IN THE
EVENT OF THE EXECUTIVE’S INVOLUNTARY TERMINATION AT ANY TIME WHILE THIS
AGREEMENT IS IN EFFECT, THEN EXECUTIVE SHALL BE ENTITLED TO THE FOLLOWING
SEVERANCE BENEFITS:


 


(I)    TWELVE (12) MONTHS OF EXECUTIVE’S BASE SALARY IN EFFECT AS OF THE DAY OF
SUCH TERMINATION, LESS APPLICABLE WITHHOLDING, PAYABLE IN A LUMP SUM WITHIN TEN
(10) DAYS OF THE INVOLUNTARY TERMINATION;


 


(II)   50% OF ALL STOCK OPTIONS AND RESTRICTED STOCK, TAKEN COLLECTIVELY,
GRANTED BY THE COMPANY TO THE EXECUTIVE PRIOR TO THE INVOLUNTARY TERMINATION
THAT ARE THEN UNEXERCISABLE OR UNVESTED SHALL BECOME FULLY VESTED AND, IF
APPLICABLE, EXERCISABLE AS OF THE DATE OF THE INVOLUNTARY TERMINATION. FOR
PURPOSES OF CALCULATING THE 50% THRESHOLD SET FORTH ABOVE, THE FOLLOWING ORDER
SHALL BE ADHERED TO (I) RESTRICTED SHARES SHALL VEST (I.E., ANY COMPANY RIGHT OF
REPURCHASE SHALL LAPSE) FIRST, UNTIL THE 50% COLLECTIVE THRESHOLD HAS BEEN MET,
AND (II) OPTIONS SHALL VEST AND BECOME EXERCISABLE SECOND, STARTING WITH THE
EARLIEST GRANTED OPTIONS, UNTIL THE 50% COLLECTIVE THRESHOLD HAS BEEN MET;


 


(III)  FOR A PERIOD OF THREE (3) YEARS FOLLOWING THE DATE OF THE EXECUTIVE’S
TERMINATION WITH THE COMPANY, THE COMPANY SHALL MAINTAIN THE SAME LEVEL OF
HEALTH (I.E., MEDICAL, VISION AND DENTAL) COVERAGE AS IN EFFECT FOR THE
EXECUTIVE AND EXECUTIVE’S DEPENDENTS ON THE DAY IMMEDIATELY PRECEDING THE DAY OF
THE EXECUTIVE’S TERMINATION OF EMPLOYMENT.; AND


 


(IV)  FOR A PERIOD OF THREE (3) YEARS FOLLOWING THE DATE OF EXECUTIVE’S
TERMINATION, THE COMPANY SHALL PROVIDE CONTINUATION OF THE FOLLOWING BENEFITS:
(A) INSURANCE.   MAJOR DISABILITY INSURANCE WHICH SHALL PROVIDE NOT LESS THAN
TWO-THIRDS (2/3RDS) OF EXECUTIVE’S BASE SALARY AS OF THE DATE OF HIS TERMINATION
IN DISABILITY PAYMENTS COMMENCING THREE (3) MONTHS AFTER PERMANENT OR PARTIAL
DISABILITY OCCURS AND GROUP LIFE OR TERM LIFE INSURANCE IN AN AMOUNT

 

4

--------------------------------------------------------------------------------


 


EQUAL TO TWO (2) TIMES EXECUTIVE’S BASE SALARY AS OF THE DATE OF HIS
TERMINATION. (B) EMPLOYEE BENEFIT PLANS.  PARTICIPATION IN ANY OTHER EMPLOYEE
BENEFIT PLAN THEN IN EXISTENCE AS OF EXECUTIVE’S TERMINATION DATE, SUBJECT TO
APPLICABLE LAWS AND THE GENERALLY APPLICABLE TERMS AND CONDITIONS OF SUCH PLANS.


 


(B)   INVOLUNTARY TERMINATION OF EMPLOYMENT IN THE CONTEXT OF A CHANGE OF
CONTROL.  IN THE EVENT OF EXECUTIVE’S INVOLUNTARY TERMINATION AT ANY TIME WITHIN
SIX (6) MONTHS PRIOR TO OR WITHIN THIRTEEN (13) MONTHS AFTER, THE CONSUMMATION
OF A CHANGE OF CONTROL, AND IN EXCHANGE FOR EXECUTING THE STANDARD COMPANY
RELEASE ATTACHED HERETO AS EXHIBIT B (AND SPECIFICALLY EXCLUDING CLAIMS FOR
CONTRACTUAL OR STATUTORY INDEMNIFICATION TO THE FULLEST EXTENT ALLOWABLE BY LAW
OR CONTRACT), THEN EXECUTIVE SHALL BE ENTITLED TO THE FOLLOWING SEVERANCE
BENEFITS:


 


(I)    TWELVE (12) MONTHS OF EXECUTIVE’S BASE SALARY IN EFFECT AS OF THE DAY OF
SUCH TERMINATION, LESS APPLICABLE WITHHOLDING, PAYABLE IN A LUMP SUM WITHIN TEN
(10) DAYS OF THE INVOLUNTARY TERMINATION;


 


(II)   100% OF ALL STOCK OPTIONS AND RESTRICTED STOCK, TAKEN COLLECTIVELY,
GRANTED BY THE COMPANY TO THE EXECUTIVE PRIOR TO THE INVOLUNTARY TERMINATION
THAT ARE THEN UNEXERCISABLE OR UNVESTED SHALL BECOME FULLY VESTED AND, IF
APPLICABLE, EXERCISABLE AS OF THE DATE OF THE INVOLUNTARY TERMINATION.;


 


(III)  FOR A PERIOD OF THREE (3) YEARS FOLLOWING THE DATE OF THE EXECUTIVE’S
TERMINATION WITH THE COMPANY, THE COMPANY SHALL MAINTAIN THE SAME LEVEL OF
HEALTH (I.E., MEDICAL, VISION AND DENTAL) COVERAGE AS IN EFFECT FOR THE
EXECUTIVE AND EXECUTIVE’S DEPENDENTS ON THE DAY IMMEDIATELY PRECEDING THE DAY OF
THE EXECUTIVE’S TERMINATION OF EMPLOYMENT.; AND


 


(IV)  FOR A PERIOD OF THREE (3) YEARS FOLLOWING THE DATE OF EXECUTIVE’S
TERMINATION, THE COMPANY SHALL PROVIDE CONTINUATION OF THE FOLLOWING BENEFITS:
(A) INSURANCE.  MAJOR DISABILITY INSURANCE WHICH SHALL PROVIDE NOT LESS THAN
TWO-THIRDS (2/3RDS) OF EXECUTIVE’S BASE SALARY AS OF THE DATE OF HIS TERMINATION
IN DISABILITY PAYMENTS COMMENCING THREE (3) MONTHS AFTER PERMANENT OR PARTIAL
DISABILITY OCCURS AND GROUP LIFE OR TERM LIFE INSURANCE IN AN AMOUNT EQUAL TO
TWO (2) TIMES EXECUTIVE’S BASE SALARY AS OF THE DATE OF HIS TERMINATION.
(B) EMPLOYEE BENEFIT PLANS.  PARTICIPATION IN ANY OTHER EMPLOYEE BENEFIT PLAN
THEN IN EXISTENCE AS OF EXECUTIVE’S TERMINATION DATE, SUBJECT TO APPLICABLE LAW
AND THE GENERALLY APPLICABLE TERMS AND CONDITIONS OF SUCH PLANS.


 


(C)   TERMINATION OTHER THAN AS A RESULT OF AN INVOLUNTARY TERMINATION.  IF THE
EXECUTIVE’S EMPLOYMENT WITH THE COMPANY TERMINATES OTHER THAN AS A RESULT OF AN
INVOLUNTARY TERMINATION, THEN THE EXECUTIVE SHALL NOT BE ENTITLED TO RECEIVE
SEVERANCE BENEFITS, BUT SHALL RECEIVE THE PAYMENTS PURSUANT TO SECTION 5(D) AND
MAY BE ELIGIBLE FOR THOSE BENEFITS (IF ANY) AS MAY THEN BE ESTABLISHED UNDER THE
COMPANY’S THEN EXISTING SEVERANCE AND BENEFITS PLANS AND POLICIES AT THE TIME OF
SUCH TERMINATION.

 

5

--------------------------------------------------------------------------------


 


(D)   ACCRUED WAGES AND VACATION; EXPENSES.  WITHOUT REGARD TO THE REASON FOR,
OR THE TIMING OF, EXECUTIVE’S TERMINATION OF EMPLOYMENT:  (I) THE COMPANY SHALL
PAY THE EXECUTIVE ANY UNPAID BASE SALARY DUE FOR PERIODS PRIOR TO THE
TERMINATION DATE; (II) THE COMPANY SHALL PAY THE EXECUTIVE ALL OF THE
EXECUTIVE’S ACCRUED AND UNUSED VACATION THROUGH THE TERMINATION DATE; AND
(III) FOLLOWING SUBMISSION OF PROPER EXPENSE REPORTS BY THE EXECUTIVE, THE
COMPANY SHALL REIMBURSE THE EXECUTIVE FOR ALL EXPENSES REASONABLY AND
NECESSARILY INCURRED BY THE EXECUTIVE IN CONNECTION WITH THE BUSINESS OF THE
COMPANY PRIOR TO THE TERMINATION DATE.  THESE PAYMENTS SHALL BE MADE PROMPTLY
UPON TERMINATION AND WITHIN THE PERIOD OF TIME MANDATED BY LAW.


 


(E)   TERMINATION ON ACCOUNT OF DEATH.  IN NO EVENT SHALL A TERMINATION ON
ACCOUNT OF EXECUTIVE’S DEATH ENTITLE EXECUTIVE OR ANY OF HIS OR HER HEIRS OR
BENEFICIARIES TO ANY BENEFITS UNDER THIS AGREEMENT, OTHER THAN THOSE BENEFITS
SET FORTH IN CLAUSE (D) IMMEDIATELY ABOVE.


 


(F)    COBRA.  NO PROVISION OF THIS AGREEMENT SHALL AFFECT THE CONTINUATION
COVERAGE RULES UNDER COBRA OR CAL-COBRA, EXCEPT THAT THE COMPANY’S PAYMENT OF
ANY APPLICABLE INSURANCE PREMIUMS SHALL BE CREDITED AS A PAYMENT BY EXECUTIVE
FOR PURPOSES OF EXECUTIVE’S PAYMENT REQUIRED UNDER COBRA OR CAL-COBRA. 
THEREFORE, THE PERIOD DURING WHICH EXECUTIVE MAY ELECT TO CONTINUE THE COMPANY’S
GROUP MEDICAL COVERAGE AT COMPANY’S EXPENSE UNDER COBRA OR CAL-COBRA, THE LENGTH
OF TIME DURING WHICH COBRA OR CAL-COBRA COVERAGE WILL BE MADE AVAILABLE TO
EXECUTIVE, AND ALL OTHER RIGHTS AND OBLIGATIONS OF EXECUTIVE UNDER COBRA OR
CAL-COBRA (EXCEPT THE OBLIGATION TO PAY INSURANCE PREMIUMS THAT THE COMPANY PAYS
DURING THE PERIOD SET FORTH IN THIS AGREEMENT) SHALL BE APPLIED IN THE SAME
MANNER THAT SUCH RULES WOULD APPLY IN THE ABSENCE OF THIS AGREEMENT.  FOR
PURPOSES OF THIS SECTION, TO THE EXTENT APPLICABLE, APPLICABLE PREMIUMS THAT
WILL BE PAID BY THE COMPANY SHALL NOT INCLUDE ANY AMOUNTS PAYABLE BY EXECUTIVE
UNDER A CODE SECTION 125 FLEXIBLE SPENDING ARRANGEMENT, WHICH AMOUNTS, IF ANY,
ARE THE SOLE RESPONSIBILITY OF EXECUTIVE.


 


(G)   NON-DUPLICATION OF BENEFITS.  EXECUTIVE IS NOT ELIGIBLE TO RECEIVE
BENEFITS UNDER THIS AGREEMENT MORE THAN ONE TIME.


 


6.          LIMITATION ON PAYMENTS.


 


(A)   IN THE EVENT THAT THE SEVERANCE AND OTHER BENEFITS PROVIDED FOR IN THIS
AGREEMENT OR OTHERWISE PAYABLE TO THE EXECUTIVE (I) CONSTITUTE “PARACHUTE
PAYMENTS” WITHIN THE MEANING OF SECTION 280G OF THE CODE, AND (II) WOULD BE
SUBJECT TO THE EXCISE TAX IMPOSED BY SECTION 4999 OF THE CODE (THE “EXCISE
TAX”), THEN, EXECUTIVE SHALL HAVE THE SOLE AUTHORITY TO ELECT  (BY DELIVERING OF
WRITTEN NOTICE TO THE COMPANY WITHIN TEN (10) DAYS OF ANY TERMINATION) WHETHER
EXECUTIVE’S BENEFITS UNDER THIS AGREEMENT SHALL BE EITHER:


 


(I)    DELIVERED IN FULL, OR


 


(II)   DELIVERED AS TO SUCH LESSER EXTENT WHICH WOULD RESULT IN NO PORTION OF
SUCH BENEFITS BEING SUBJECT TO THE EXCISE TAX.

 

6

--------------------------------------------------------------------------------


 


(B)   UNLESS THE COMPANY AND EXECUTIVE OTHERWISE AGREE IN WRITING, ANY
DETERMINATION REQUIRED UNDER THIS SECTION SHALL BE MADE IN WRITING BY A MUTUALLY
AGREED INDEPENDENT PUBLIC ACCOUNTANTING FIRM OR OTHER INDEPENDENT THIRD PARTY
(THE “ACCOUNTANTS”), WHOSE DETERMINATION SHALL BE CONCLUSIVE AND BINDING UPON
THE EXECUTIVE AND THE COMPANY FOR ALL PURPOSES.  FOR PURPOSES OF MAKING THE
CALCULATIONS REQUIRED BY THIS SECTION, THE ACCOUNTANTS MAY MAKE REASONABLE
ASSUMPTIONS AND APPROXIMATIONS CONCERNING APPLICABLE TAXES AND MAY RELY ON
REASONABLE, GOOD FAITH INTERPRETATIONS CONCERNING THE APPLICATION OF SECTIONS
280G AND 4999 OF THE CODE.  THE COMPANY AND EXECUTIVE SHALL FURNISH TO THE
ACCOUNTANTS SUCH INFORMATION AND DOCUMENTS AS THE ACCOUNTANTS MAY REASONABLY
REQUEST IN ORDER TO MAKE A DETERMINATION UNDER THIS SECTION.  THE COMPANY SHALL
BEAR ALL COSTS THE ACCOUNTANTS MAY REASONABLY INCUR IN CONNECTION WITH ANY
CALCULATIONS CONTEMPLATED BY THIS SECTION.


 


7.          SUCCESSORS.


 


(A)   COMPANY’S SUCCESSORS.  ANY SUCCESSOR TO THE COMPANY (WHETHER DIRECT OR
INDIRECT AND WHETHER BY PURCHASE, LEASE, MERGER, CONSOLIDATION, LIQUIDATION OR
OTHERWISE) TO ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S BUSINESS AND/OR ASSETS
SHALL ASSUME THE COMPANY’S OBLIGATIONS UNDER THIS AGREEMENT AND AGREE EXPRESSLY
TO PERFORM THE COMPANY’S OBLIGATIONS UNDER THIS AGREEMENT IN THE SAME MANNER AND
TO THE SAME EXTENT AS THE COMPANY WOULD BE REQUIRED TO PERFORM SUCH OBLIGATIONS
IN THE ABSENCE OF A SUCCESSION.  FOR ALL PURPOSES UNDER THIS AGREEMENT, THE TERM
“COMPANY” SHALL INCLUDE ANY SUCCESSOR TO THE COMPANY’S BUSINESS AND/OR ASSETS
(INCLUDING ANY PARENT COMPANY TO THE COMPANY) WHICH EXECUTES AND DELIVERS THE
ASSUMPTION AGREEMENT DESCRIBED IN THIS SUBSECTION (A) OR WHICH BECOMES BOUND BY
THE TERMS OF THIS AGREEMENT BY OPERATION OF LAW.


 


(B)   EXECUTIVE’S SUCCESSORS.  WITHOUT THE WRITTEN CONSENT OF THE COMPANY,
EXECUTIVE SHALL NOT ASSIGN OR TRANSFER THIS AGREEMENT OR ANY RIGHT OR OBLIGATION
UNDER THIS AGREEMENT TO ANY OTHER PERSON OR ENTITY. NOTWITHSTANDING THE
FOREGOING, THE TERMS OF THIS AGREEMENT AND ALL RIGHTS OF EXECUTIVE HEREUNDER
SHALL INURE TO THE BENEFIT OF, AND BE ENFORCEABLE BY, EXECUTIVE’S PERSONAL OR
LEGAL REPRESENTATIVES, EXECUTORS, ADMINISTRATORS, SUCCESSORS, HEIRS,
DISTRIBUTEES, DEVISEES AND LEGATEES.


 


8.          NOTICES.


 


(A)   GENERAL.  NOTICES AND ALL OTHER COMMUNICATIONS CONTEMPLATED BY THIS
AGREEMENT SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN WHEN
PERSONALLY DELIVERED (IF TO THE COMPANY, ADDRESSED TO ITS SECRETARY AT THE
COMPANY’S PRINCIPAL PLACE OF BUSINESS ON A NON-HOLIDAY WEEKDAY BETWEEN THE HOURS
OF 9 A.M. AND 5 P.M.; IF TO EXECUTIVE, VIA PERSONAL SERVICE TO HIS LAST KNOWN
RESIDENCE) OR WHEN MAILED BY U.S. REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED AND POSTAGE PREPAID.


 


(B)   NOTICE OF TERMINATION.  ANY TERMINATION BY THE COMPANY FOR CAUSE OR BY THE
EXECUTIVE AS A RESULT OF A VOLUNTARY RESIGNATION OR AN INVOLUNTARY TERMINATION
SHALL BE COMMUNICATED BY A NOTICE OF TERMINATION TO THE OTHER PARTY HERETO GIVEN
IN ACCORDANCE WITH THIS SECTION.  SUCH NOTICE SHALL INDICATE THE SPECIFIC
TERMINATION PROVISION IN THIS AGREEMENT RELIED

 

7

--------------------------------------------------------------------------------


 


UPON, SHALL SET FORTH IN REASONABLE DETAIL THE FACTS AND CIRCUMSTANCES CLAIMED
TO PROVIDE A BASIS FOR TERMINATION UNDER THE PROVISION SO INDICATED, AND SHALL
SPECIFY THE TERMINATION DATE (WHICH SHALL BE NOT MORE THAN 30 DAYS AFTER THE
GIVING OF SUCH NOTICE).  THE FAILURE BY THE EXECUTIVE TO INCLUDE IN THE NOTICE
ANY FACT OR CIRCUMSTANCE WHICH CONTRIBUTES TO A SHOWING OF INVOLUNTARY
TERMINATION SHALL NOT WAIVE ANY RIGHT OF THE EXECUTIVE HEREUNDER OR PRECLUDE THE
EXECUTIVE FROM ASSERTING SUCH FACT OR CIRCUMSTANCE IN ENFORCING HIS RIGHTS
HEREUNDER.


 


9.          CODE SECTION 409A.  THE PARTIES AGREE TO AMEND THIS AGREEMENT TO THE
EXTENT NECESSARY TO AVOID IMPOSITION OF ANY ADDITIONAL TAX OR INCOME RECOGNITION
PRIOR TO ACTUAL PAYMENT TO EXECUTIVE UNDER CODE SECTION 409A AND ANY TEMPORARY
OR FINAL TREASURY REGULATIONS AND IRS GUIDANCE THEREUNDER.


 


10.        MISCELLANEOUS PROVISIONS.


 


(A)   NO DUTY TO MITIGATE, LEGAL FEES.  EXECUTIVE SHALL NOT BE REQUIRED TO
MITIGATE DAMAGES OR THE AMOUNT OF ANY PAYMENT PROVIDED UNDER THIS AGREEMENT BY
SEEKING OTHER EMPLOYMENT OR OTHERWISE, NOR SHALL THE AMOUNT OF ANY PAYMENT
PROVIDED FOR UNDER THIS AGREEMENT BE REDUCED BY ANY COMPENSATION EARNED BY
EXECUTIVE AS A RESULT OF EMPLOYMENT BY ANOTHER EMPLOYER OR BY ANY RETIREMENT
BENEFITS RECEIVED BY EXECUTIVE AFTER THE TERMINATION DATE WHERE EXECUTIVE’S
TERMINATION.  THE COMPANY’S OBLIGATIONS TO MAKE THE PAYMENTS PROVIDED FOR IN
THIS AGREEMENT AND OTHERWISE TO PERFORM ITS OBLIGATIONS HEREUNDER SHALL NOT BE
AFFECTED BY ANY SET-OFF, COUNTERCLAIM, RECOUPMENT, DEFENSE OR OTHER CLAIM, RIGHT
OR ACTION WHICH THE COMPANY MAY HAVE AGAINST THE EXECUTIVE OR OTHERS. FOLLOWING
A CHANGE OF CONTROL, THE COMPANY AGREES TO PAY AS INCURRED, TO THE FULL EXTENT
PERMITTED BY LAW, ALL LEGAL FEES AND EXPENSES WHICH THE EXECUTIVE MAY REASONABLY
INCUR AS A RESULT OF ANY CONTEST (REGARDLESS OF THE OUTCOME THEREOF) BY THE
COMPANY, THE EXECUTIVE OR OTHERS AS TO THE VALIDITY OR UNENFORCEABILITY OF, OR
LIABILITY OR ENTITLEMENT UNDER, ANY PROVISION OF THIS AGREEMENT OR ANY GUARANTEE
OF PERFORMANCE THEREOF (WHETHER SUCH CONTEST IS BETWEEN THE COMPANY AND THE
EXECUTIVE OR BETWEEN EITHER OF THEM AND ANY THIRD PARTY, AND INCLUDING AS A
RESULT OF ANY CONTEST BY THE EXECUTIVE ABOUT THE AMOUNT OF ANY PAYMENT PURSUANT
TO THIS AGREEMENT) PLUS IN EACH CASE INTEREST ON ANY DELAYED PAYMENT AT THE
APPLICABLE FEDERAL RATE PROVIDED FOR IN SECTION 7872(F)(2)(A) OF CODE.


 


(B)   WAIVER.  NO PROVISION OF THIS AGREEMENT MAY BE MODIFIED, WAIVED OR
DISCHARGED UNLESS THE MODIFICATION, WAIVER OR DISCHARGE IS AGREED TO IN WRITING
AND SIGNED BY THE EXECUTIVE AND BY AN AUTHORIZED OFFICER OF THE COMPANY (OTHER
THAN THE EXECUTIVE).  NO WAIVER BY EITHER PARTY OF ANY BREACH OF, OR OF
COMPLIANCE WITH, ANY CONDITION OR PROVISION OF THIS AGREEMENT BY THE OTHER PARTY
SHALL BE CONSIDERED A WAIVER OF ANY OTHER CONDITION OR PROVISION OR OF THE SAME
CONDITION OR PROVISION AT ANOTHER TIME.


 


(C)   INTEGRATION.  THIS AGREEMENT AND ANY OUTSTANDING STOCK OPTION AGREEMENTS
AND RESTRICTED STOCK PURCHASE AGREEMENTS REPRESENT THE ENTIRE AGREEMENT AND
UNDERSTANDING BETWEEN THE PARTIES AS TO THE SUBJECT MATTER HEREIN AND SUPERSEDE
ALL PRIOR OR CONTEMPORANEOUS AGREEMENTS, WHETHER WRITTEN OR ORAL, WITH RESPECT
TO ANY CONFLICT BETWEEN THIS AGREEMENT AND ANY STOCK OPTION AGREEMENT OR
RESTRICTED STOCK PURCHASE AGREEMENT THIS AGREEMENT SHALL PREVAIL.

 

8

--------------------------------------------------------------------------------


 


(D)   CHOICE OF LAW.  THE VALIDITY, INTERPRETATION, CONSTRUCTION AND PERFORMANCE
OF THIS AGREEMENT SHALL BE GOVERNED BY THE INTERNAL SUBSTANTIVE LAWS, BUT NOT
THE CONFLICTS OF LAW RULES, OF THE STATE OF CALIFORNIA.


 


(E)   SEVERABILITY.  THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION OR
PROVISIONS OF THIS AGREEMENT SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF
ANY OTHER PROVISION HEREOF, WHICH SHALL REMAIN IN FULL FORCE AND EFFECT.


 


(F)    EMPLOYMENT TAXES.  ALL PAYMENTS MADE PURSUANT TO THIS AGREEMENT SHALL BE
SUBJECT TO WITHHOLDING OF APPLICABLE INCOME AND EMPLOYMENT TAXES.


 


(G)   COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN SEPARATE COUNTERPARTS,
ANY ONE OF WHICH NEED NOT CONTAIN SIGNATURES OF MORE THAN ONE PARTY, AND MAY BE
DELIVERED BY FACSIMILE OR OTHER ELECTRONIC MEANS, BUT ALL OF WHICH SHALL BE
DEEMED ORIGINALS AND TAKEN TOGETHER WILL CONSTITUTE ONE AND THE SAME AGREEMENT.


 


(H)   HEADINGS.  THE HEADINGS OF THE ARTICLES AND SECTIONS HEREOF ARE INSERTED
FOR CONVENIENCE ONLY AND SHALL NOT BE DEEMED TO CONSTITUTE A PART HEREOF NOR TO
AFFECT THE MEANING THEREOF.


 


(I)    CONSTRUCTION OF AGREEMENT.  IN THE EVENT OF A CONFLICT BETWEEN THE TEXT
OF THE AGREEMENT AND ANY SUMMARY, DESCRIPTION OR OTHER INFORMATION REGARDING THE
AGREEMENT, THE TEXT OF THE AGREEMENT SHALL CONTROL.

 

***

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

 

COMPANY:

IMAGEWARE SYSTEMS, INC.

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

EMPLOYEE:

 

 

 

Wayne Wetherell

 

--------------------------------------------------------------------------------


 

EXHIBIT A
BENEFITS

 

I.              Compensation and Benefits.  Executive’s compensation and other
benefits under this Agreement shall be as follows:

 

A.            Base Salary.  The Company shall pay to Executive a minimum base
salary (the “Base Salary”) of $174,100. per year from October 1, 2005 through
September 30, 2008.  In addition, each year during the term of this Agreement,
Executive shall be reviewed for purposes of determining the appropriateness of
increasing his salary hereunder, provided that in any event, Executive shall
receive a cost-of-living increase equal to the percentage by which the Consumer
Price Index applicable to the San Diego area increased during the prior fiscal
year.  Such Base Salary, as adjusted, shall be payable in semi-monthly
installments in accordance with the regular employee payment practices of the
Company.  All payments shall be subject to the deduction of payroll taxes and
similar assessments as required by law.  For purposes of the Agreement, the term
“Base Salary” as of any point in time shall refer to the Base Salary as adjusted
pursuant to this paragraph A.

 

B.            Bonus.  In addition to his Base Salary, Executive shall be
eligible to participate in any Company Bonus Plan, adopted from time to time by
the Board of Directors.

 

C.            Stock Options.  Commencing on January 1, 2006, and on each
anniversay thereafter for so long as this Agreement remains in effect, the Board
shall consider in good faith, additional equity grants (in the form of options
and/or Restricted Shares and/or other means) to Executive in an amount to be
determined, in good faith, based on market conditions and the performance of the
Company during the preceding year.  The Option and/or Restricted Shares shall be
subject to the terms, definitions and provisions of the ImageWare Systems, Inc.
Amended and Restated 1999 Stock Option Plan (or any successor to that plan) and
an applicable option agreement between the Company and Executive, which
documents are incorporated herein by reference. 

 

D.            Expenses and Benefits.  Executive is authorized to incur
reasonable expenses in connection with the business of the Company, including
expenses for entertainment, travel and similar matters.  The Company will
reimburse Executive for such expenses upon presentation by Executive of such
accounts and records as the Company shall from time to time reasonably require. 
The Company also agrees to provide Executive with the following benefits.

 

E.             Insurance.  Major medical health insurance and disability
insurance which shall provide not less than two-thirds of Executive’s then
current Base Salary in disability payments commencing three months after
permanent or partial disability occurs and life group or term life insurance in
an amount equal to two (2) times Executive’s then current Base Salary.

 

F.             Employee Benefit Plans.  Participation in any other employee
benefit plans now existing or hereafter adopted by the Company for its
employees.

 

--------------------------------------------------------------------------------


 

G.            Vacations.  Executive shall be entitled to a paid vacation for a
period in each calendar year of not less than four weeks, to be taken at such
times as mutually agreed with the Company. 

 

II.            Disability.  In the event that Executive suffers from Disability
during the term of this Agreement, then Executive shall continue in the employ
of the Company, but his compensation hereunder shall be limited to the amount of
his Base Salary then in effect, which compensation shall be reduced by any
amounts which Executive receives from worker’s compensation, social security,
state disability programs or the disability insurance provided by the Company to
Executive.  In such event, Executive’s employment hereunder shall continue after
his Disability and until the first to occur of (a) the expiration of the term
specified in Section 2, (b) the death of Executive, or (c) one year from the
date he is determined to have a Disability; and during such period of time,
Executive shall not be entitled to payment of expenses or benefits specified in
Section I above, except that the Company shall continue to provide Executive the
insurance benefits set forth in Section I.E. above.

 

III.           Indemnification.  The Company shall indemnify the Executive as an
officer of the Company to the maximum extent allowed under the laws of
California to the extent that they are not inconsistent with the Company’s
Articles of Incorporation or Bylaws with respect to such subject matter.

 

2

--------------------------------------------------------------------------------